Name: Commission Regulation (EC) No 2208/2002 of 12 December 2002 laying down detailed rules for applying Council Regulation (EC) No 814/2000 on information measures relating to the common agricultural policy
 Type: Regulation
 Subject Matter: economic policy;  EU finance;  management;  monetary economics;  information and information processing;  agricultural policy;  trade policy
 Date Published: nan

 13.12.2002 EN Official Journal of the European Union L 337/21 COMMISSION REGULATION (EC) No 2208/2002 of 12 December 2002 laying down detailed rules for applying Council Regulation (EC) No 814/2000 on information measures relating to the common agricultural policy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 814/2000 of 17 April 2000 on information measures relating to the common agricultural policy (1), and in particular Article 9 thereof, Whereas: (1) In the light of experience gained in 2000, 2001 and 2002, the detailed rules for applying Regulation (EC) No 814/2000 laid down in Commission Regulation (EC) No 1557/2001 (2), as amended by Regulation (EC) No 1366/2002 (3), should be amended to improve the scheme. In view of the extent of the amendments needed, and to achieve transparency for all the interested parties, Regulation (EC) No 1557/2001 should be replaced. (2) Regulation (EC) No 814/2000 defines the type and content of information measures relating to the common agricultural policy. (3) A call for proposals is the most efficient and transparent way of ensuring that the grants provided for in Regulation (EC) No 814/2000 receive the widest publicity and that the best measures are selected. (4) The eligibility requirements for applicants, the grounds for disqualification, the general criteria for selecting measures and the criteria for awarding grants, as referred to in Article 3(2) of Regulation (EC) No 814/2000, should be laid down in detail. (5) In order to protect the financial interests of the Community, when an advance on the grant is to be paid, a bank guarantee of an equivalent amount must be provided. (6) In order to make the available financial resources accessible to the largest possible number of potential recipients, a part-financing rate of more than 50 % must be an exception. (7) The Commission draws up a list of beneficiaries and information measures financed. In order to fix the rights and obligations arising from decisions to award a grant, the Commission concludes an agreement with the beneficiary. Each agreement must include explicit provisions relating to the Commission's right to carry out checks. (8) Notifying the Committee for the European Agricultural Guidance and Guarantee Fund (EAGGF), established by Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (4), of measures financed under this Regulation will facilitate the coordination of measures implemented by the Member States with those supported by the Community. (9) Taking into account the time limits for publishing the call for proposals, this Regulation should enter into force with immediate effect. (10) The measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation lays down detailed rules for applying information measures relating to the common agricultural policy in the form of work programmes and specific measures eligible for a Community grant, as referred to in Article 2(1)(a) and (b) of Regulation (EC) No 814/2000. Article 2 Definitions For the purposes of this Regulation: (a) specific information measures as referred to in Article 2(1)(b) of Regulation (EC) No 814/2000 means information events limited in time and space and implemented on the basis of a single budget; (b) annual work programmes as referred to in Article 2(1)(a) of Regulation (EC) No 814/2000 means sets of two to five specific information measures; (c) information measures means specific information measures and annual work programmes. Article 3 Call for proposals By 31 July each year, the Commission shall publish in the Official Journal of the European Communities a call for proposals for information measures specifying, inter alia, the priority topics, types of measure and target audiences, the means of implementing them, the deadlines for submitting proposals, the period allowed for implementing the operations involved in the measures, the eligibility requirements, the selection and award criteria, the eligible costs and the method for evaluating applications with a view to awarding grants. For 2002, the call for proposals shall be published no later than 31 December 2002. Article 4 Eligibility criteria for applicants 1. The organisations and associations referred to in Article 2(1)(a) of Regulation (EC) No 814/2000 must meet the following conditions: (a) be private; in the case of organisations or associations bringing together other organisations or associations, these latter must also be private; where an annual work programme is implemented in partnership, the partners must also be private; (b) be non-profit-making; (c) have been established in a Member State for at least two years. 2. The parties referred to in Article 2(1)(b) of Regulation (EC) No 814/2000 must be legal persons legally constituted in a Member State for at least two years. 3. Where the agreement referred to in Article 8 provides for the payment of an advance on the grant, the applicant shall provide a bank guarantee of an equivalent amount, in accordance with the specimen provided by the Commission. This guarantee shall not be required where the applicant is a public body. Article 5 Grounds for disqualifying applicants Grants may not be awarded to applicants who are, at the time of a grant award procedure, in one of the following situations: (a) they are bankrupt or being wound up, are having their affairs administered by the courts, have entered into an arrangement with creditors, have suspended business activities, are the subject of proceedings concerning those matters, or are in any analogous situation arising from a similar procedure provided for in national legislation or regulations; (b) they have been convicted of an offence concerning their professional conduct by a judgment which has the force of res judicata; (c) they have been guilty of grave professional misconduct proven by any means which the contracting authority can justify; (d) they have not fulfilled obligations relating to the payment of social security contributions or the payment of taxes in accordance with the legal provisions of the country in which they are established or with those of the country of the contracting authority or those of the country where the contract is to be performed; (e) they have been the subject of a judgment which has the force of res judicata for fraud, corruption, involvement in a criminal organisation or any other illegal activity detrimental to the Communities' financial interests; (f) following another procurement procedure or grant award procedure financed by the Community budget, they have been declared to be in serious breach of contract for failure to comply with their contractual obligations; (g) they have knowingly submitted false declarations in providing the information required. Article 6 Selection and award criteria for measures 1. In order to qualify for Community financing, applicants must demonstrate their technical and financial capacity. 2. Grants shall be awarded on the basis of the criteria relating to quality and value for money defined in the call for proposals. Article 7 Financing rates 1. The maximum rate of Community financing for measures selected for financing shall be 50 % of the eligible costs. 2. For each specific information measure, the maximum rate of Community financing may, at the request of the applicant, be increased to 75 % of the eligible costs where it is of exceptional interest, as defined in the call for proposals. Article 8 Agreement 1. On the basis of the criteria provided for in this Regulation and in the call for proposals, the Commission shall draw up a list of beneficiaries of Community financing and the amounts to be awarded. 2. The rights and obligations resulting from the Commission decision to award a grant shall be the subject of an agreement between the Commission and the beneficiaries. Article 9 Annual nature of grants Grants shall be awarded on a strictly annual basis and shall imply no right in subsequent years, even where the measure concerned forms part of a multiannual strategy. Article 10 Notification to the EAGGF Committee The EAGGF Committee shall be notified of: (a) the content of the call for proposals before its publication; (b) the specific information measures and annual work programmes which have been awarded a grant; (c) the activities implemented on the Commission's initiative as provided for in Article 2(1)(c) of Regulation (EC) No 814/2000. Article 11 Publicity A list of the beneficiaries and information measures financed under this Regulation and the amounts and rates of financial support shall be published each year in the Official Journal of the European Communities. Article 12 Repeal Regulation (EC) No 1557/2001 is hereby repealed. It shall continue to apply to information measures approved by the Commission before the entry into force of this Regulation. Article 13 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2002. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 100, 20.4.2000, p. 7. (2) OJ L 205, 31.7.2001, p. 25. (3) OJ L 198, 27.7.2002, p. 29. (4) OJ L 160, 26.6.1999, p. 103.